DETAILED ACTION
	This Notice is in response to the Amendment and Remarks filed on March 4, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 32-36 directed to the invention non-elected without traverse.  Accordingly, claims 32-36 have been cancelled.

Allowable Subject Matter
Claims 19-31 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art references, alone or in combination, do not show a method of attaching a semiconductor chip on a lead frame comprising:


D)    applying a metallization layer sequence to a lead frame, wherein the metallization layer sequence comprises a fourth layer comprising indium and/or tin arranged above the lead frame and a third layer comprising gold arranged above the fourth layer,
E)    forming an intermetallic intermediate layer comprising gold and indium, gold and tin or gold, tin and indium,
G)    applying the semiconductor chip to the lead frame via the solder metal layer sequence and the intermetallic intermediate layer, and
H)    heating the arrangement produced in G) to attach the semiconductor chip to the lead frame.
As stated in the arguments by the applicant in the response filed on March 4, 2021, the combination of Oschika and Fu fail to cure the deficiencies of Hosseini. After further review, the examiner agrees that Fu cannot be properly combined with Hosseini since Fu explicitly teaches that the gold is prevented from diffusing into a tin layer. As stated by the applicant, and as recited in the claims, the method forms an intermetallic intermediate layer that comprises gold and indium, or tin, or indium and tin. Furthermore, Hosseini does not disclose the metallization sequence of the fourth layer of indium and or tin applied to the lead frame and the third gold layer arranged above the fourth layer.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815